t c memo united_states tax_court peter william moss petitioner v commissioner of internal revenue respondent docket no filed date peter william moss pro_se rose e gole and gennady zilberman for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 before trial respondent conceded the penalty and 1unless otherwise indicated section references are to the internal revenue continued reduced the deficiency determination to dollar_figure after concessions we must decide whether petitioner is entitled to married_filing_jointly status an exemption deduction for his wife and an overpayment carryover of dollar_figure from his return findings_of_fact at the time of the filing of his petition petitioner resided in darien connecticut petitioner timely filed a joint income_tax return on the tax_return petitioner claimed married_filing_jointly status personal exemptions for himself and his wife and an dollar_figure overpayment from their previous year’s joint income_tax return petitioner’s wife however refused to sign the return petitioner nevertheless filed the return and attached to it a letter stating that his wife is seriously mentally ill that the internal_revenue_service irs should disregard all information she sends and that the return included her income for as well as his petitioner did not attach any power_of_attorney that would authorize him to act on behalf of his wife mrs moss never submitted to respondent any consent for petitioner to file the return for her continued code of as amended and in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure mrs moss apparently insisted on filing a separate_return in date because she believed she was entitled to a theft_loss deduction petitioner believes that mrs moss’ mental illness for which she was hospitalized in and left her highly suggestible to news programs covering the madoff fraud and led to the delusion that she had lost dollar_figure in in fact she had no investments affected by the madoff fraud by this time petitioner believed he served a guardianship function for his wife because a condition of her hospital release in was that she live with him to avoid worsening the rift in their relationship caused by her hospitalization however petitioner did not seek any official status as a conservator holder of a power_of_attorney or guardian of his wife it was not until date that a connecticut probate_court placed mrs moss into a conservatorship appointing her daughters as conservators thus petitioner had no formal power_of_attorney or similar authorization when he prepared the return on his and mrs moss’ behalf in her separately filed return mrs moss checked the married_filing_separately box she reported dollar_figure in social_security and taxable interest_income total_tax of dollar_figure and total payments of dollar_figure of unknown source and 2for a brief explanation of the madoff fraud scheme see estate of heller v commissioner t c ___ date without instruction as to the overpayment the entry for amount applied from return was left blank the return also included a form_4684 casualties and thefts showing dollar_figure in losses mrs moss reported the result of the form_4684 calculation on her schedule a itemized_deductions but claimed only dollar_figure in itemized_deductions the filing of a separate_return was a significant departure for mrs moss the tax_year was the only instance from to in which she filed a separate_return the irs accepted mrs moss’ return but apparently few if any of its figures the irs assessed dollar_figure in tax and recognized no credits or payments after receiving no payments the irs levied on mrs moss’ social_security payments to satisfy her balance on date respondent issued a notice_of_deficiency to petitioner for the taxable_year changing petitioner’s filing_status from married_filing_jointly to married_filing_separately on the basis of this adjustment respondent made computational and statutory changes to petitioner’s standard_deduction and the amount of taxable social_security income respondent also disallowed one of petitioner’s claimed personal exemptions respondent however did not remove mrs moss’ income from the total gross_income shown on petitioner’s return in the petition petitioner reiterated what he had written in the letter attached to his return that his wife is mentally ill and that the irs should not have accepted her return because it was on its face delusional additionally petitioner objected to the notice_of_deficiency because it showed no exemption for his wife but still included income attributable to her as stated above respondent conceded that the deficiency amount must be reduced to reflect the removal of all income attributable to mrs moss and also conceded the sec_6662 accuracy- related penalty petitioner continues to contend however that his wife’s return is invalid and that the irs should not have accepted it he contends that the proper remedy is for this court to invalidate mrs moss’ return accept the original return showing married_filing_jointly status and determine that there is no deficiency petitioner also contends that he is entitled to the full dollar_figure he claimed as an overpayment from the tax_year and not the dollar_figure calculated by respondent opinion we exercise jurisdiction pursuant to sec_6214 as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving an error rule a 290_us_111 i filing_status a taxpayer may claim married_filing_jointly status if he and his spouse are legally eligible to file jointly and in fact do so see sec_1 columbus v commissioner tcmemo_1998_60 aff’d without published opinion 162_f3d_1172 10th cir as a general_rule both spouses must sign a joint_return sec_1_6013-1 income_tax regs see also downing v commissioner tcmemo_2007_291 wl at because mrs moss did not sign the return in issue it does not comply with the requirements for a joint_return see sec_1_6013-1 income_tax regs there are however two circumstances in which a return may be accepted as jointly filed even though it is signed only by one spouse when a taxpayer acts as an authorized agent for his or her spouse sec_1_6061-1 income_tax regs and when there is sufficient evidence that despite the lack of a signature the spouse consented to filing jointly 56_tc_1 strong v commissioner tcmemo_2001_103 wl a agency theory when a person is unable to make a return the return of such individual shall be made by a duly authorized agent his committee guardian fiduciary or other person charged with the care of the person or property of such individual sec_6012 disease illness or continuous absence from the united_states are all reasons for which a person may be unable to make a return sec_1 a income_tax regs even when such a person is a disabled spouse the would-be duly authorized agent must comply with the provisions of sec_1_6012-1 income_tax regs sec_1_6013-1 income_tax regs these provisions require that the return be accompanied by an irs form_2848 power_of_attorney and declaration of representative or a power_of_attorney authorizing the agent to represent the taxpayer in making executing or filing the return a statement signed by the spouse who is signing the return confirming that the incapacitated spouse consents to the signing of the return or a request for permission from and determination made by the appropriate irs district director3 3at the time the return in issue was filed the district_director position no longer existed see internal_revenue_service restructuring and reform act of pub_l_no sec_1001 sec_112 stat pincite directing the commissioner to reorganize the irs notice_2003_19 2003_1_cb_703 in date the permission request should have been sent to the submission processing center where the return was to be filed notice_2003_19 2003_1_cb_703 that good cause exists for permitting an agent to submit the return sec_1_6012-1 income_tax regs petitioner has failed to show that in date his wife was unable to file a return and even if she were unable that he qualified as her agent when he filed the joint_return petitioner contends that his wife could not file a valid_return because of her mental illness however a person’s previous commitment to a hospital and a spouse’s assertion of mental illness are not sufficient to invalidate an individual’s right to file his or her own return see conn gen stat ann secs west west repealed 45a-670 west 45a- west but see revrul_56_22 1956_1_cb_558 the conservatorship order issued over four years after the return was filed does not satisfy petitioner’s burden to prove that his wife was incapable of filing her own return in date furthermore petitioner has not shown that he qualifies as his wife’s agent petitioner had no power_of_attorney or form_2848 to attach to the return petitioner did not file a statement confirming that mrs moss consented to the signing of the return indeed he filed a statement that she refused to sign the return at the time of the filing of the return it appears no one other than mrs moss had the authority to file a return on her behalf see conn gen stat ann secs 45a-670 45a-677 sec_1_6012-3 income_tax regs mrs moss was eventually placed in a conservatorship but this occurred over four years after the filing of the return in issue additionally mrs moss’ daughters not petitioner were appointed as her conservators accordingly even if we were to conclude that mrs moss was unable to file a return in which we do not petitioner was not her duly authorized agent he did not comply with the provisions of sec_1_6012-1 income_tax regs and therefore cannot claim that he properly filed a joint_return with his wife as her agent b consent theory alternatively a joint_return may be found even without a spouse’s signature if there is other evidence that the husband and wife intended to file a joint_return see 27_tc_270 aff’d 251_f2d_44 8th cir strong v commissioner wl in strong the court found that such an intent existed when there was a history of the husband’s signing for his wife the pattern continued even after the taxpayers separated the wife provided the husband with her forms w-2 wage and tax statement so that he could prepare the joint_return and she did not file a separate_return until years after the joint_return had been filed and accepted strong v commissioner wl at although petitioner and mrs moss have a long history of filing jointly there is no dispute that mrs moss did not intend to file a joint_return for the tax_year she expressly refused to sign the joint_return and filed a timely return of her own because the evidence shows that mrs moss intended not to file a joint_return we cannot under this theory find that petitioner filed a joint_return ii exemption personal exemptions allowed by sec_151 serve as deductions against income where a joint_return is filed a sec_151 exemption is allowed for both the taxpayer and his or her spouse sec_1_151-1 income_tax regs where a joint_return is not filed a taxpayer may claim an exemption for his spouse only if the spouse for the calendar_year in which the taxable_year of the taxpayer begins has no gross_income and is not the dependent of another taxpayer id conversely where a taxpayer’s spouse files a separate_return and has his or her own gross_income a taxpayer is not entitled to a personal_exemption for the spouse 47_tc_415 turner v commissioner tcmemo_2004_251 wl at we have held that petitioner did not file a joint_return mrs moss reported social_security and interest_income on her separately filed return and there is no dispute that she did in fact receive some income petitioner is therefore not entitled to a personal_exemption for his wife for tax_year iii overpayment under sec_6402 the irs is authorized to credit a taxpayer’s overpayment against his tax_liabilities we do not have jurisdiction to restrain or review any credit by the irs under sec_6402 sec_6512 127_tc_178 we do however have jurisdiction to determine whether a taxpayer has made an overpayment_of_tax and in what amount sec_6512 to determine whether there is an overpayment for the year for which the commissioner has determined a deficiency we may take into account payments by the taxpayer 85_tc_527 see also 44_tc_245 one type of payment we may consider is a different year’s overpayment claimed by a taxpayer on the return see naftel v commissioner t c pincite petitioner’s return shows that he claimed the full overpayment of dollar_figure from the joint return respondent contends that half of the credit is allocable to petitioner and half to his wife however at trial respondent conceded that mrs moss did not claim any of the overpayment her return shows a blank space for the overpayment entry furthermore at the time the notice_of_deficiency was issued respondent had not credited mrs moss with any of the overpayment and had instead issued levies to collect her tax_liability accordingly we find that when petitioner filed his return and when the notice_of_deficiency was issued respondent had not allocated half of the overpayment to mrs moss petitioner is therefore entitled to a credit of the entire overpayment he claimed against his liability iv conclusion petitioner is not entitled to either married_filing_jointly status or the additional personal_exemption that follows however petitioner’s payments for do include the full dollar_figure overpayment from also as conceded by respondent petitioner is not liable for the accuracy-related_penalty and his deficiency must be reduced to reflect the removal of all income attributable to his wife 4we note that the regulations allow spouses to assign the entirety of a joint_return overpayment to the liability shown on one spouse’s separately filed return sec_1_6654-2 income_tax regs to reflect the foregoing decision will be entered under rule
